UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) September 9, 2009 TARGA RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 333-147066 74-3117058 (State or other jurisdiction (Commission (IRS Employer of incorporation or organization) File Number) Identification No.) 1000 Louisiana, Suite 4300 Houston, TX 77002 (Address of principal executive office and Zip Code) (713) 584-1000 (Registrants’ telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Information. Targa Resources, Inc. (“Targa”) is filing this Current Report on Form 8-K to file the following financial statements: (i) unaudited combined financial statements of the Downstream Assets of Targa Resources, Inc. as of June 30, 2009 and for the six months ended June 30, 2009 and 2008 and (ii) unaudited pro forma condensed combined financial information of Targa Resources Partners LP, (“the Partnership”)and the Downstream Assets of Targa Resources, Inc. as of June 30, 2009 and December 31, 2008, for the six months ended June 30, 2009 and 2008, and for the years ended December 31, 2008, 2007 and 2006. As previously announced, Targa anticipates that closing of its sale of the Downstream Assets of Targa Resources, Inc. will occur in the third quarter of 2009. Item 9.01 Financial Statements and Exhibits. (a)Financial statements of the Downstream Business. The unaudited combined financial statements (including the notes thereto) of the Downstream Assets of Targa Resources, Inc. as of June 30, 2009 and for the six months ended June 30, 2009 and 2008 are filed as Exhibit99.1 to this report and incorporated herein by reference. (b) Pro forma financial information. The unaudited pro forma combined financial information of the Partnership and the Downstream Assets of Targa Resources, Inc. as of June 30, 2009 and for the six months ended June 30, 2009 and 2008, and for the years ended December31, 2008, 2007 and 2006 is filed as Exhibit99.2 to this report and incorporated herein by reference. (d)Exhibits Exhibit Number Description Unaudited Combined Financial Statements of the Downstream Assets of Targa Resources, Inc. as of June 30, 2009 and for the six months ended June 30, 2009 and 2008 Unaudited Pro Forma Combined Financial Information of Targa Resources Partners LP and the Downstream Assets of Targa Resources, Inc. as of June 30, 2009 and for the six months ended June 30, 2009 and 2008, and for the years ended December31, 2008, 2007 and 2006 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TARGA RESOURCES, INC. Dated: September 9, 2009 By: /s/ Jeffrey J. McParland Jeffrey J. McParland Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit
